Earl Warren: Number 760, Michael Vignera, Petitioner, versus New York. Mr. Earle.
Victor M. Earle, III: Mr. Chief Justice, may it please the Court. This is another confession case arising out of a conviction of first degree robbery after a trial to a judgment of the jury in Brooklyn, New York. The petitioner, Michael Vignera, was sentenced 30 to 60 years. His conviction was affirmed without opinion in the appellate courts of New York. Briefly the facts are these, sometime during the morning of October 14th, 1960, Vignera was arrested in Manhattan after having been singled out by a confederate. The confederate had been arrested earlier that same morning for attempting to use a stolen credit card registered in the name of one Harry Adelman. Vignera was first taken to Manhattan Police Station and then transferred to another Manhattan Police Station for questioning. At the second police station later that same morning, he was identified as the man who had robbed a Brooklyn dress shop a few days before. Identification was made by the victim, Harry, the same Harry Adelman, and an eyewitness. Then under police questioning, Vignera admitted having committed the holdup by means of a toy gun having obtained $93.00. Sometime thereafter at about 3 p.m., he was formally arrested. Later that day he was taken to a Brooklyn Police Station for detention. At the Brooklyn Police Station at about 11 p.m., Vignera's deposition was taken by an Assistant District Attorney and a hearing reporter and that recorded confession was introduced to the subsequent trial. It amplified the earlier admission given to the police officer, included such additional details as the time of the day of the robbery, the fact that Vignera was operating alone, the weapon was concealed, number of persons in the dress shop, lack of preplanning, and the like. The next day on the way to court, Vignera was again questioned about the weapon. Apparently his story didn't jive with that of the victim and he finally admitted in a -- in fact a knife rather than a toy gun had been used. And it is conceded, although the record admittedly is silent, it is conceded that at no time was Vignera ever advised of his right to counsel or to silence. For example, the confession which are -- purports to be a verbatim transcript has no recital of any kind as to a warning. It was not the practice in New York to give such a warning at the time. I think it's entirely fair to assume that no such warning was given.
Potter Stewart: When you talk to -- when you say that he was never advised of his right to counsel, aren't you, (a) begging the question, and (b) giving up a good deal of your position, because one of the questions here is does he have a right to counsel?
Victor M. Earle, III: Well, I -- you asked that yesterday Mr. Justice Stewart and I want to make it perfectly clear that my position is crystal clear. That he had a right to counsel the moment the State proceeded against him and the moment that -- when that moment arose it was at no earlier or no later rather than 3 p.m. on the day the police formerly arrested him. As a matter of fact, in the Court --
Potter Stewart: You mean he had a right to counsel and the Gideon against Wainwright sense --
Victor M. Earle, III: Absolutely.
Potter Stewart: -- a constitutional right to counsel. Well, then --
Victor M. Earle, III: Gideon decided that question.
Potter Stewart: Well, then I think you're -- you lose your case, period. Because he -- then, it was the duty of the State to provide him one.
Victor M. Earle, III: Not necessarily.
Potter Stewart: Whether or not he asked for one.
Victor M. Earle, III: I don't agree with that Mr. Justice Stewart.
Potter Stewart: That's what Gideon holds.
Victor M. Earle, III: The -- Gideon holds that he has a right to counsel --
Potter Stewart: He had to affirmatively waive -- waived it then.
Victor M. Earle, III: He has to affirmatively waive it. That's -- it's absolutely correct. And he has to begin to waive it by the police making a showing of waiver. The burden is on them to show a waiver. But in Escobedo, the Court said in its footnote that the right to silence and the right to counsel can be waived. And I accept that as the majority of the Court. Now, the beginning I would think that the Constitution doesn't --
Potter Stewart: I miss --
Victor M. Earle, III: -- require a warning.
Potter Stewart: I misspoke because --
Victor M. Earle, III: The police --
Potter Stewart: -- he wouldn't (Voice Overlap) --
Victor M. Earle, III: I would suggest this is a remedy to the police. If they have some other remedy, fine. But I would think the beginning would be to warn him of his right in a very meaningful way, perhaps to record the warning (Voice Overlap) --
Potter Stewart: Well, in the beginning -- if you're right, in the beginning is just to provide him a lawyer without warning him or telling him anything else.
Victor M. Earle, III: Well, that would certainly be an easy way of handling it but (Voice Overlap) --
Potter Stewart: It's the only way to -- it's the only way to satisfy the Gideon Rule, isn't it?
Victor M. Earle, III: No, I don't think it is Your Honor, again because of the point -- the waiver point. They obviously don't want to assign counsel. The police aren't very well equipped to do it and they have to give him a -- they have to -- they will want -- undoubtedly to try him to waive. Now, if they can do that, I say the Constitution at least to this point, history doesn't require anymore. Although, I should add that even if they get a waiver, we have to look rather suspiciously of that kind of a waiver and it wouldn't entitle the police to hold him in custody indefinitely even after such a waiver. It'd be a very limited waiver concept in a sense of a principle comparable to McNabb and Mallory.
Hugo L. Black: Well, would he have to have a counsel if the police when they arrested him and detained him took him in charge just left him alone and ask him no questions?
Victor M. Earle, III: No, I don't think --
Hugo L. Black: And let him --
Victor M. Earle, III: I don't think --
Hugo L. Black: -- answer -- if he said anything voluntarily, that might be one thing. But if they interrogate him then he -- unless they interrogate him, he wouldn't be -- he would need a lawyer?
Victor M. Earle, III: Well, I -- I'm not so sure about even spontaneous statements, once the accusatory stage has been reached, Mr. Justice Black. But I do think that if they locked him up and didn't get near him, didn't use him in a discovery sense, as the device to participate in his own subsequent conviction, that he would not have to -- a lawyer would not have to come to the police station --
Hugo L. Black: He wouldn't need it --
Victor M. Earle, III: -- because he has to be prejudiced.
Hugo L. Black: He wouldn't need one, would he?
Victor M. Earle, III: He might -- it would probably be very helpful for him to -- should lawyer could investigate the case along with the police. But in terms of criticalness, you were talking about a moment ago, he has to be prejudiced at the trial. I don't think it would be critical if nothing has happened. Once they start a process that tends to undermine the Fifth Amendment privilege, it is certainly very critical. And I might say that it's imperfectly clear from what General Taylor said yesterday in some of the other arguments that many of the briefs want you to overrule Escobedo or -- and they are taxed, I think it had been very thinly-veiled. I'm going to assume that Escobedo represents the law in this Court and in this country.
Abe Fortas: May I --
Earl Warren: (Inaudible)
Victor M. Earle, III: Which part they want to have overruled?
Earl Warren: Which part of Escobedo do you think represents your point?
Victor M. Earle, III: I think the majority opinions entirely, Your Honor.
Potter Stewart: The holding and the record?
Victor M. Earle, III: Well, if you mean by rhetoric Mr. Justice Stewart, there are several references to the Sixth Amendment, I think they're part of the holding and when the Solicitor General's brief talks only about the Fifth Amendment, I'm only perplexed. I read what I read and that reference is -- is in there several times that there's a right to counsel and a critical stage can occur prior to arraignment and prior to trial.
Abe Fortas: Mr. Earle, may I ask your help on precisely that point. Let's suppose that this conversation which I -- as I remembered it took place in a police car going from point A to point B in which Vignera said something rather about the weapon. Let's suppose if that had been the first act here before any other, the first statement that Vignera made. In short, assume with me that the police picked up Vignera then in the police car going to the station. Vignera said that he did it. That he did the holdup and he used a knife. Now, would that be inadmissible because of the absence of a warning or the absence of counsel?
Victor M. Earle, III: Mr. Justice Fortas, you asked a question like that yesterday. I think the question of -- this focus and arrest come at the same time. I think that in the hypothetical you gave, the statement might well be admissible. Certainly, a laying on of hand is an arrest but the probable cause requirements and there was I think probable cause satisfied here because he'd been singled out by a confederate. The probable cause requirements are probably not the same. If the determination of the State has charged him and has begun its proceeding against him. I can see -- of examples, for example, and the police have to make on-the-spot judgments taking four or five people who may have been involved in a crime, before they exculpate themselves and they're sent home and the fifth was proceeded against, maybe he's picked out of the lineup by the eyewitness. At that point, it becomes clear that the accusatory proceeding has begun and then he'll have to be -- well then the police are going to have to show a waiver. Any statement after that in the absence of a waiver or in the absence of counsel will be inadmissible.
Abe Fortas: Well, how do you apply that to my example, I'm really soliciting your help --
Victor M. Earle, III: I think your example --
Abe Fortas: -- because I think -- I think this is the problem as I think Mr. Justice Douglas' questions indicated that this is a real problem, problem of defining of such a procedure which is possible and advisable, they point at which the warning has to be given or counsel provided or both. So that the right -- here you have a man who is taken into custody by the police, it's an arrest in the sense that he cannot thereafter leave. The police have him. And then on his way to the police station in the police car he makes a statement that is in effect an admission. The question is would that be admissible in your opinion if it were made prior to the warning have been given and prior to the offer or appointment of counsel or the waiver thereof.
Victor M. Earle, III: In the absence of any form of coercion Mr. Justice Fortas, I think it would be admissible. I'd like to give you a different hypothetical or to show you -- I think in my judgment this thing would vary. For example, even before arrest, the accusatory stage might come into being if -- in a situation Government agents had a man under surveillance, and saw him commit some very suspect acts and then laid their hands on him. I think there, it would perfectly clear they were proceeding against him and you'd moved the stage even further back. But in a more typical situation as in Vignera's, I think the accusatory stage doesn't begin until sometime after hands had been laid on and he comes to the police station. Here --
Abe Fortas: I mean --
Victor M. Earle, III: -- it may have been after he was identified.
Abe Fortas: Forgive me, I don't want to take excess amount of your time but is this what you're saying that when the point of time comes, where it appears that the police have enough information to satisfy themselves if a fellow really did the act. But then, the right to counsel or the warning attaches and not before, is that's what you're saying?
Victor M. Earle, III: I think that that is correct, although, we don't have to look into the minds of the police necessarily, but you'll be able to determine that. You should be able to determine that. And if you're in doubt, I think some people will say, “Well, how did the policeman know this?” If they're in doubt give the warning, push it up, err on the side of the warning, but that's why I don't see why it should pose so much of a problem. I think the FBI agents who've been giving this warning for so many years, probably err on that side.
Potter Stewart: Now what -- what should this warning contain in your view?
Victor M. Earle, III: Well --
Potter Stewart: You were talking about the warning, what should this warning be?
Victor M. Earle, III: There -- the Chief of Police in the District of Columbia last August promulgated a warning which I understand is now being given by all police agents in the -- police official in the district. It goes something like this, “You have been placed under arrest. You are not required to say anything to us at any time or to answer any questions. Anything you say may be used as evidence in Court. You may call a lawyer or a relative or a friend. Your lawyer may be present here and you may talk with him, if you cannot obtain a lawyer one maybe appointed before you when you first go to court.” I may have a little bit of quibble about that third point because it suggests a little bit that you might not be able to get a lawyer now if you want one.
Potter Stewart: Much more than a little bit of a quibble on the basis of what you told us so far?
Victor M. Earle, III: Excuse me?
Potter Stewart: Much more than a little bit of a quibble, I should think, on the basis of what you argued so far, that he has an absolute right to a lawyer to be appointed for him at that --
Victor M. Earle, III: No.
Potter Stewart: -- right at that point.
Victor M. Earle, III: I -- Mr. Justice Stewart --
Potter Stewart: That's what I understood you to say --
Victor M. Earle, III: -- he does not --
Potter Stewart: -- unless he waives it.
Victor M. Earle, III: Unless he waives it.
Potter Stewart: Yes.
Victor M. Earle, III: And then the question might come up of how the police -- what did the police do when the fellow says, “Well, thanks, I'd like a lawyer as a matter of fact now that you mentioned it.”
Potter Stewart: Yes.
Victor M. Earle, III: “But I don't have any money.” They have a very simple choice. They can give him 10 cents and a phone number of a Legal Aid Society or Public Defender. And if that bothers him, if they're unwilling or unable to do that, they have another alternative just stop interrogating him. That alternative was never mentioned by anybody.
Potter Stewart: Well, I wouldn't -- don't quite yet understand the answer to the question I asked you. What should the warning contain, not what you read as -- obviously.
Victor M. Earle, III: Well, when I've read -- with what I've read, I'm satisfied with it (Voice Overlap) --
Potter Stewart: And so far as it goes, but that's not enough, is it?
Victor M. Earle, III: I think it's enough that it's made to an adult who is not a moron or who has a (Inaudible), I think that's probably enough.
Potter Stewart: But then he's not entitled to a lawyer until the trial begins.
Victor M. Earle, III: No, it's not correct.
Potter Stewart: Well, would you read it again what the warning was --
Victor M. Earle, III: Well, let me do this (Voice Overlap) --
Potter Stewart: -- that you now say (Voice Overlap) --
Victor M. Earle, III: I didn't write this warning here (Voice Overlap) --
Potter Stewart: Now, would you not say it's sufficient, as I understand it?
Victor M. Earle, III: I would be happy with the first two sections of them. One is, “You've placed under arrest, you are not required to say anything to us at any time or to answer any questions. Anything you say may be used as evidence in court.” Two, “You may call a lawyer or a relative or a friend. Your lawyer may be present here and you may talk with him.” And they've got a three and I just wouldn't add.
Potter Stewart: But in other words, you stop right there and you say --
Victor M. Earle, III: I'd stop --
Potter Stewart: -- that was sufficient.
Victor M. Earle, III: That's right.
Byron R. White: Well, then what happens, what if the -- what if the fellow says nothing at all?
Victor M. Earle, III: Absolutely nothing?
Byron R. White: Well, they did -- they give him the warning and he nods his head, yes.
Victor M. Earle, III: Well --
Byron R. White: I hear you. Then what happens?
Victor M. Earle, III: It takes a conscious reli -- relinquishment of a known right for him to waive his rights. Those two basic rights I've been talking about, Mr. Justice White.
Byron R. White: What was it? Well, I understand -- I thought that's what you would say. Now, what happens then? The fellow says -- he just nods his head, what if he just looks at him?
Victor M. Earle, III: Well, we can believe that he nodded his head, it's possible that he waived. I'd be very reluctant to come to that conclusion on that hypothetical --
Byron R. White: Well, what is it -- what is the -- what besides giving the warning and the failure to request counsel?
Victor M. Earle, III: I think if the warning is recorded --
Byron R. White: Would -- would it require --
Victor M. Earle, III: -- if he write -- if he writes down his own handwriting that, “I've been warned, I understand that I have a right to a lawyer now, to talk to him right at this minute if I want to or I have the right to say nothing if I want to, I understand that. But I -- I would like to go ahead and cooperate with the police” signed Michael Vignera, that would be another --
Byron R. White: So how -- why would that warning, that's just fair at the first stage --
Victor M. Earle, III: Well, that's what the police --
Byron R. White: -- for you, isn't it?
Victor M. Earle, III: -- have to say.
Byron R. White: True. The police have to say that but if they wanted -- if they want to rely on a waiver at anytime, they want to rely on a waiver at anytime which is the only ground that you would accept for a lawyer not being present is a written waiver, isn't it?
Victor M. Earle, III: Oh, I think that's right. I think it should definitely be recorded in some way.
Byron R. White: And do you think they could have -- there should be a written waiver of the --
Victor M. Earle, III: Absolutely. And it shouldn't be something that he's conned in to give him.
Byron R. White: And at the end it just the giving of -- the giving of the warning is only a --
Victor M. Earle, III: -- beginning.
Byron R. White: -- minor first step.
Victor M. Earle, III: Well, not -- Mr. Justice Stewart asked me -- for me to read the kind of warning that would satisfy me. Those are the words that I think make some sense. But it's got to be made meaningful to him and he's got to acquiesce them.
Byron R. White: Well, what if the -- now, what if he doesn't waive and he says, “I do want counsel"? And the State says, “Fine. Here's a dime and here's a Legal Aid number." And the fellow calls them and he talks -- he talks to the lawyer and he comes back and sits down and you ask him some questions and he answers them.
Victor M. Earle, III: Without his lawyer being present, for example?
Byron R. White: Yes.
Victor M. Earle, III: Well, I take it, that that would be a decision made by his lawyer and lawyers can waive rights for their clients.
Byron R. White: Well, is that a waiver in your book?
Victor M. Earle, III: It's --
Byron R. White: What is it? Is it the waiver of the right to consult counsel or a waiver of the right to have counsel present?
Victor M. Earle, III: I think it's a waiver -- it's a waiver of a right to have law -- a lawyer in all the senses that is always meant.
Byron R. White: So, (Voice Overlap) --
Victor M. Earle, III: And the lawyer can make a determination whether he wants to be present or not. Lawyers have waived many rights including cases that come to this Court. Not filing on the 30th day and notice of appeal and the like, and if he makes a decision to let the -- to throw him to the wolves --
Byron R. White: Yes, but isn't it -- my question is really going to, what do you think the scope of the right is? You think the scope of the right is to have counsel present and that you must find not only the waiver of the right to consult counsel, but the right to have counsel present?
Victor M. Earle, III: I think that is right Mr. Justice White.
Byron R. White: I just want to know what your position was.
Victor M. Earle, III: Just for example within the (Voice Overlap) --
Byron R. White: I'm not arguing --
Victor M. Earle, III: Is in the -- alright, but I want to elaborate on that if I might. In a deposition in a civil case for example, customarily the plaintiff and defendant would have counsel present but I could certainly conceive of one lawyer deciding not to be present. And through -- by his client through him would thereby waive that right. But it seems the only way you could distinguish this case from Escobedo is the fact that Vignera did not make a request and -- what we've even talking about with respect to waiver, I think, governs that. Obviously, it wasn't a request that makes the right attached. The right attaches when the State proceeds criminally against the individual. The significance of the request, I think in Escobedo was that was an objective piece of evidence to show that that stage had been reached there. Actually, it's even clearer in Vignera, that in this case that at least by 3 p.m., the stage was clearly reached. As an independent ground to support reversal on this case, and that is the fact that Vignera was detained for an unnecessary period of time. I think that's true both under the state law and as a matter of common reasoning. He was -- even after the accusatory stage is clearly reached to the police who had formerly charged him, he was not -- been arraigned. He was not arraigned for nearly another 18 hours. And I think the point you raised yesterday Mr. Justice Black doesn't -- that detention, and I would add especially prolonged detention, does not cut down on the Fifth Amendment privilege, doesn't whittle it away, doesn't undermine it necessarily. And I would say that it certainly does. As I said earlier I think that -- I hope that principle of the Court adapts this one which combines warning with a rule at least analogous to the guidelines set down by McNabb and Mallory. But even if there is a waiver, a man can't be detained indefinitely. Of course, in my case there wasn't even a waiver. And there was this --
Potter Stewart: How can there be a waiver if these are -- these are absolute constitutional rights of the importance that you emphasize. How can anybody waive them without the consent of counsel, without the advice of counsel? Didn't he have a lawyer -- doesn't he need a lawyer before he waive them --
Victor M. Earle, III: Well, they're --
Potter Stewart: -- to waive their right?
Victor M. Earle, III: They're entitled to waive in other situations. I -- it's true in court when they want to plead guilty for example if the judge will -- will decline assignment of counsel, the judge will typically interrogate him at some length as you realized there's a significance of his act. And that is a lot more visible situation and more conducive to -- our being receptive to the idea of a waiver -- a waiver in the police station. I agree that -- that's probably the worst place you can -- the party alleging waiver has control over the party alleged to have waived.
Potter Stewart: Right. And so if you're right it would seem to follow, I should think, that he needs a lawyer before he can waive his right to a lawyer --
Victor M. Earle, III: Well --
Potter Stewart: -- with the advice of counsel.
Victor M. Earle, III: I wouldn't be terribly unhappy with having lawyers in the police station Mr. Justice Stewart, I'd be grateful --
Potter Stewart: Well, I think you would follow naturally from your --
Victor M. Earle, III: Well, it doesn't follow naturally because the majority of the Court in Escobedo said these rights can be waived. Now, I think we have -- we do have to recognize some of the realities of law enforcement. They do have to investigate, they do have the hurly-burly of crimes that are being committed by the minute, and they do have to operate out of the police station. I think we're dealing with adults, if we use tape recordings, if we -- the police go to great lengths and indeed do it with a professional spirit. Well, the spirit not of antagonism but the spirit of recognizing that they are inevitably in an adversary situation and the man they're dealing with has rights and they want to protect their conviction. They want to make sure they can go to conviction. They don't throw it out by some careless error. And I might say this, this is a good example, this case of where the constable certainly didn't blunder. Here at midnight after all these hours of detention, a member of the Bar marches in with his stenographer. I mean, it certainly was deliberate. There's much talk in the briefs, in the SG's brief about the exigencies of the moment, the exigencies of the moment weren't bothering the Assistant District Attorney. He was just oprating at his convenience at 11 p.m.
Earl Warren: Is there a claim in this case that the admission was coerced?
Victor M. Earle, III: In no sense Mr. Justice Harlan. I don't think it was coerced at all. But I'd like to say -- Mr. Justice White asked yesterday, a question about compelling someone to give up his Fifth Amendment rights, his privilege, and I think there's a substantial difference between that and coercing a confession. It wasn't until 1964 that the -- the Fifth Amendment privilege applied to the States. And so the Court inevitably all through the -- until the ‘60s really, State convictions are overturned only by looking to the generality of -- the totality of circumstances under the Due Process Clause. Now, we have specific constitutional guarantee that are applied in root and branch to the States, both the Fifth and the Sixth Amendment rights. And the -- it's true that the word compel is used in the Fifth Amendment with respect to the privilege. It's quite different to say that the privilege is cut down or impaired by detention and that a man's will has been so overborne that a confession is enforced from him. And I must say, I was a little perplexed to read the Solicitor General's brief when they talked about -- the principle, they would have the Court adopt is basically a Brahm principle relating to the Fifth Amendment privilege and they support that with citations, the coerced confession cases talking about having one's will overborne and going back to the totality of circumstances. The trouble with totality of circumstances in this field and that would get us back to Betts and Brady Mr. Justice Fortas that you mentioned yesterday. Betts against Brady was -- was not a right to counsel decision, it was a due process decision. I hate to sound too cynical but if we go back to the totality of circumstances, that means that this Court will sit all by itself as it has so many years to overturn a few confession cases that it can take necessarily by the bulk of its work. And the lower courts won't do their job. We need some specific guidelines as is Escobedo to help them along the way.
Byron R. White: Like a specific (Inaudible)?
Victor M. Earle, III: Well, you can't decide every case in advance Mr. Justice White. I don't think it's that hard to tell for lawyers certainly or for their trained agents to know when they made up their minds to charge someone. The English, it seems, they have no trouble with it. In fact the New York Police for years have had fiction of saying, "I arrested him in such and such a time, that time being long after he was taken into custody." What they meant was, I made up my mind at that point to charge him. So, all I'm saying is that they make up their minds and give him a warning. I can't understand all the ‘fuss and feathers' is about.
Potter Stewart: The charge so far as an -- charge by the Government goes, it's a -- usually a rather formal thing. It's an indictment or it's a -- an arraignment on a charge that the various procedures in the States vary but that's a -- that's an identifiable event because --
Victor M. Earle, III: It's true.
Potter Stewart: -- it's a formal event.
Victor M. Earle, III: That's true. As Judge Friendly said, "We're talking about something here that is short of any defined legal stages” --
Potter Stewart: Yes.
Victor M. Earle, III: -- and I agree if that is so. But, I don't think --
Hugo L. Black: I'm interested in your statement on Justice Harlan that there's absolute -- did you say absolutely no coercion in this case?
Victor M. Earle, III: Well, there's no claim of coercion Your Honor. I certainly --
Hugo L. Black: I suppose it's -- what do you mean by coercion then?
Victor M. Earle, III: Well, I --
Hugo L. Black: Do you mean completely free from all compulsion? Compelled means compulsion, do you mean completely free from any governmental compulsion?
Victor M. Earle, III: No, it was not free of that sir.
Hugo L. Black: Why wasn't then?
Victor M. Earle, III: Because he was on official custody and questions are being asked of him by official notice. The question suggests the right to receive answers.
Hugo L. Black: What do you mean then by -- 'was not coerced' is what?
Victor M. Earle, III: I mean that it was not coerced in the context of the coercing -- confession cases that this Court has decided --
Hugo L. Black: How about --
Victor M. Earle, III: -- until now.
Hugo L. Black: We are not talking about the constitution.
Victor M. Earle, III: That's correct.
Hugo L. Black: As well as the confession cases.
Victor M. Earle, III: That's right.
Hugo L. Black: What about the compulsion here? Can you say or do you think that the Fifth Amendment and the amendment protection means, the man must not be under compulsion to give a statement?
Victor M. Earle, III: I think it does mean that, that's right.
Hugo L. Black: Well, does that mean free from all compulsions or we just construe the Constitution like you said in Boyd against the United States, giving all liberalities to what it means and what was intended to protect?
Victor M. Earle, III: I think we should. I think you should.
Hugo L. Black: Well, if that is true, can it be said that this man gave the confession free from all compulsion?
Victor M. Earle, III: He certainly did in a Fifth Amendment sense.
Hugo L. Black: Well, that's the sense we're talking about.
Victor M. Earle, III: That's right Your Honor. All I'm -- all -- I was merely making a distinction between that and the coercion cases.
Hugo L. Black: You're making it because --
Earl Warren: Maybe it's about the constitution (Voice Overlap) --
Victor M. Earle, III: Yes, under the Due Process Clause.
Hugo L. Black: Maybe it's -- that's right and it didn't refer to compulsion. That was the idea of looking at all the circumstances --
Victor M. Earle, III: That's right.
Hugo L. Black: -- to see if it is too offensive to the Court?
Victor M. Earle, III: And look -- it looked --
Hugo L. Black: And the constitutional provision is that they shall not be compelled to give what evidence against themselves.
Victor M. Earle, III: That's correct. But those cases also looked to the subjective mind and volition of the accused and I say that's irrelevant in a Fifth Amendment sense.
Byron R. White: And hence your concern is with the so-called voluntary statement after the accusatory stage?
Victor M. Earle, III: That's right. I think a voluntary statement is out if it comes after the accusatory stage. No, question about it. On the other hand (Voice Overlap) --
Tom C. Clark: Now you're getting pretty close to the -- to the rule that prevails by statute in India where no statement of any kind by a person in custody to the police is admissible and inevitable?
Victor M. Earle, III: In the absence of a waiver, we would be very close to that except that prior to the accusatory stage, the police wouldn't be entitled to screen, put people on lineups presumably, and even ask questions on the way down to the police station. They do have a duty to investigate crime and that's certainly a duty we have to recognize.
Hugo L. Black: It seems to me that in this case rather too merged to a certain extent, has been almost complete emphasis on the right to counsel.
Victor M. Earle, III: Well, I don't mean to employ --
Hugo L. Black: Rather than emphasis on the facts that the man is not to be -- the Government is not to take confessions from him by compulsion whatever that compulsion is?
Victor M. Earle, III: Mr. Justice Black, I think that detention particularly prolonged in a police station is inherently compulsive. And there's no question, but the core right that that right lawyer should be able to protect, if he gets the chance, is a privilege against self-incrimination and that was the chance that never arose here.
Hugo L. Black: What if he's only been there 15 minutes and they say, “You are under arrest, we think you committed a murder and we are taking you down. We are going to interrogate you.” Do you think he's on any compulsion when they ask him questions?
Victor M. Earle, III: I think as a matter of logic, he is.
Hugo L. Black: What logic? I'm talking about facts.
Victor M. Earle, III: Well I'm --
Hugo L. Black: The reality.
Victor M. Earle, III: As an advocate, I'm constrained to be bound by this -- opinions of this Court Mr. Justice Black and --
Hugo L. Black: What I --
Victor M. Earle, III: -- with no coerced --
Hugo L. Black: But the --
Victor M. Earle, III: -- no decision has gone that far.
Hugo L. Black: We are reviewing a whole series of cases with reference to the extent, coverage, and protection of the Fifth Amendment and the amendment which provides the right to counsel. And whatever we've said in the past that there's no reason why we shouldn't discuss and counsel shouldn't discuss, as I feel, how far they believe the Fifth Amendment protection actually goes and not without regard to what we've said in the past.
Victor M. Earle, III: Well, to answer your question specifically, I think that the privilege only comes into play once the accusatory stage has been reached.
Hugo L. Black: Once -- what?
Victor M. Earle, III: The accusatory stage has been reached. So 15 minutes might not be enough in a given case or it might depending in the facts.
Hugo L. Black: Then you want to get back to Betts versus Brady?
Victor M. Earle, III: No, I don't. I get back to Escobedo v. Illinois. I'm perfectly happy with that decision. The reason for that --
Hugo L. Black: Well --
Victor M. Earle, III: -- Mr. Justice Black --
Hugo L. Black: But that would depend -- if you're going to determine it in each time on the circumstances, as demanded by the records, it means that someone has just -- has said to you, this Court would take them up one by one and no court in the land can ever know what violates that right, not to be compelled to incriminate himself under -- it comes to us and we're finding such
Victor M. Earle, III: Well, that's the last thing that I want as I try to say earlier. I think that the stage is going to come earlier than --
Hugo L. Black: There's more than we are capable of doing (Voice Overlap) --
Victor M. Earle, III: It certainly is.
Hugo L. Black: -- at the present, the capacity to work that (Voice Overlap) --
Victor M. Earle, III: It certainly is. But you see my problem is this, the police have to investigate crime and they have to talk to suspects. And I think when they talk to a suspect his right to silence is -- may very well be impaired. But I don't think that it's critical or that they are -- should be debarred from doing that until --
Hugo L. Black: I thought --
Victor M. Earle, III: -- they proceeded against us.
Hugo L. Black: What is the difference, a man meeting a man or ask him if he wants to talk with them in some way or other and taking him to the police station or taking him in charge and detaining him of his liberty, quite a difference between voluntary (Voice Overlap) --
Victor M. Earle, III: Well, I -- there certainly is and if the Court -- if the Court were to hold that in every case, the accusatory stage once arises, once the man is taken by -- into custody, I would say, hurray.
Hugo L. Black: Well, I do -- I don't --
Victor M. Earle, III: I would be perfectly happy with that.
Hugo L. Black: I don't like labels and therefore I don't like accusatory stages. I like to consider what happens. But what you're talking about is, as I understand it when you say the accusatory stage, that the Government, State, or Federal has moved against the man, something like they said in the Magna Carta, has moved against him, and from that moment on, they're entitled to due process of law whatever it is.
Victor M. Earle, III: That's right. He's the defendant and I'm -- and I -- if that's the time it should be, if that's -- it's certainly fine with me. As a matter of fact that -- that really is my point, it's the premise we begin with. The -- many brace begin with the premise -- there's a need for police questioning. There certainly is that need but the premise we begin with is that the Constitution recognizes when the man has proceeded against and at that time, the burden shifts to the police.
William I. Siegel: Mr. Chief Justice --
Earl Warren: Mr. Siegel.
William I. Siegel: -- may it please the Court. If the Court will -- for giving personal reference, I'd like to say a word or two about myself. I've been a prosecutor now for 26 years, ten of those years very busily engaged in the trial of cases and by quick computation 16 years as the head of the Appeals Bureau in the Kings County District Attorney's Office. But I was a citizen became -- before I became a prosecutor and I trust that I am still a citizen despite this long record of public service. And it is for this reason that I think some of my colleagues professionally and officially have said things and seemed to me to have made concessions with which I do not agree. And I think that there has been much -- too much talk of the police on the one side and the defendant on the other side and not enough reference to the rights of the community. And the -- if I may this is the point of view that I want to espouse here this morning. May I say in passing, that I have briefed the question of retroactivity, I'm neither a prophet nor a prophet's son, but like one of my ancient ancestors, I'm willing to prophesize that there is at least a possibility of some decision coming out of this argument of these cases with which I would perhaps be unhappy. In any event, which might raise the question of retroactivity, I do not argue it because this case is not -- has not become finalized within the definition in Linkletter, but I brief it because New York obviously has a great interest in the question of retroactivity. We have thousands of cases I suppose where convictions were based in whole or in part on confessions. My very able young --
Byron R. White: Don't you have a -- in your own experience any judgment as to what proportion of the cases not that confessions are used in or not that confessions are important evidence in, but those cases where without the confession you wouldn't have a case?
William I. Siegel: We tried to do that when these cases were allowed up by the Court and I think it's obvious that we didn't have very much time in which to --
Byron R. White: The short of it is that you have no -- do you know of any reliable statistics on this now (Voice Overlap) --
William I. Siegel: No. We don't have in my judgment that type of empirical data that Mr. Justice Stewart spoke about on which the Court could put very much reliance. For myself, I put -- I base my argument on the importance of confessions on human nature, and human experience, and human evaluation. It's a principle of conduct that people don't --
Hugo L. Black: Principle -- of what?
William I. Siegel: Of conduct, of human life, that people don't, as a rule, confess crimes which they haven't committed. And it is for this reason that courts have always said that a true, honest, unforced, and uncoerced confession is the highest type of evidence. And what our point here really is, is that we don't want to be deprived, we don't want to lose the opportunity to get that type of evidence not for ourselves, not for any prosecutorial records, not for the satisfaction of winning a case because I hope we are given the benefit of the presumption that we are above that but for the benefit of the community. And so I would answer you sir that, if I were fortunate enough to be in the seat of decision, I wouldn't lay too much stress on, presently at least, unavailable data of that type. Mr. Nedrud has tried to get some on behalf of all of the district attorneys and in his brief he has some statistics.
Byron R. White: (Inaudible)
William I. Siegel: Doesn't go very far.
Byron R. White: (Inaudible)
William I. Siegel: I don't think it really can because after all when we try a case --
Byron R. White: (Inaudible)
William I. Siegel: -- we don't write up and say, we got this conviction because of a confession and wouldn't have -- it wouldn't have happened if it hadn't been for a confession.
Byron R. White: But you would say, this is a sort of -- of which he was (Inaudible)?
William I. Siegel: Oh, yes. Where the con --
Byron R. White: (Inaudible)
William I. Siegel: Where the confession is the only evidence. Of course sometimes it happens that the confession is later found to be faulty. If one reason or another happens either in this Court as witness (Inaudible) on what happens in the lower court. But there are cases where only the confession is available to the prosecution.
Abe Fortas: Did you say that's --
William I. Siegel: But --
Abe Fortas: Did you say that there are cases in which confession is later found to be unmerited?
William I. Siegel: Yes, there had been. The records of this Court contained two to -- within my own experience. And there are others where this is so but if -- I hope there won't be too much importance laid upon this fact because the impropriety of the confession in these specific cases is only a proof of what we all know that no human institution is perfect. And that we can't expect or require from a prosecutorial system that perfection which is wanting in every other department of human affairs.
Abe Fortas: Mr. Siegel, I suppose it's at least arguable that prior to Magna Carta and prior to the adoption of our own Bill of Rights. Most people who were convicted were guilty.
William I. Siegel: I don't know --
Abe Fortas: Nevertheless, it has been the wisdom of the ages that some safeguards are necessary, isn't that so?
William I. Siegel: Yes, I agree with that.
Abe Fortas: And I suppose that one tries to look at this philosophically and morally in terms of great human adventure towards some kind of truly civilized order that these great provisions in the Magna Carta and our own Bill of Rights were designed to do two things; one, to eliminate even the unusual case of an unjust prior conviction, and two, to layout a standard for the relationship between the State vis-à-vis the individual. Would you -- do you think that that observation is justified?
William I. Siegel: Oh, undoubtedly sir. I had said --
Abe Fortas: That is to say the basic to this whole problem that we're considering however one may come out in a -- in the terribly difficult, vexatious, and tormenting decision is to where the line should be drawn. However one may come out on that, I think that perhaps one has to consider that what we're dealing with here is not just the criminal and society. But it's the problem of a -- the relate -- the relationship of the State and the individual in the large and the total philosophical sense viewed in light of the history of mankind whether that history being Magna Carta and the Bill of Rights?
William I. Siegel: Well, Your Honor if I may refer to your second desideratum first. There is no question that it is the hallmark of western civilization to use the command of this Court. It is the command of the Constitution. It is the desire of all proper thinking people that justice shall prevail according to civilized standards. My point is that the standard -- well, let me first dis -- second dispose of your first desideratum. What you posed it seems to me is an ideal that no man shall ever under any circumstances be convicted under an improperly procured confession. Now, this is an ideal and an ideal by very terms of definition is unattainable. The only point I make is that because under a standard, which I prefer to any set rules which is what my brilliant young opponent is arguing for, the standard works well and enables courts to perform their true function. And the true function of the court is to find out where the truth lies.
Abe Fortas: Mr. Siegel, I suppose that even in a extreme Communist state that most people were convicted of a crime were really guilty. But I equally suppose that you would join me in finding it abhorrent if those people were convicted without having counsel and what we consider to be a fair trial, isn't that right? So, the point that I'm -- to which I am -- upon which I'm asking you're comment is that, perhaps it is an over simplification and take a look at this problem solely from the point of view of facilitating the task of putting people in jail if they commit a crime, isn't that right? In other words, does this problem really affect the basic relationship of the individual and the State, and it's really goes beyond the administration of justice? And if that's been the history of mankind, if one wanted to be, say that, 90% -- if police get a 90% justifiable result where that ought to satisfy and by going to be pragmatic and practical about this and say -- where a police convict, secure the conviction of -- and in 90% of the cases it's alright. That's a very sensible attitude in one point of view. But perhaps it's the point of view that's been rejected --
William I. Siegel: Well, Your Honor I hope --
Abe Fortas: -- by --
William I. Siegel: -- you won't --
Abe Fortas: -- our history.
William I. Siegel: I hope you won't believe that I disagree with your logical objectives. The larger social objectives that you posed when I say that there is an immediate objective also and the immediate objective is to protect society because if society isn't protected, if in one degree or another elapses into anarchy because of criminality, then the opportunity to reach this beautiful ideal is gone --
Abe Fortas: Well don't --
William I. Siegel: -- and it is the function of the policeman --
Abe Fortas: I don't think that I want to refer to something that -- is as fundamental as the phrase ‘beautiful ideal' but I completely agree with you and that's the reason that we're sitting here. The problem is to reconcile a good many objectives and values that are not totally constant. But I am a little troubled, I must say. When I sit here and hear so much reference to this problem, as if it were merely a pragmatic problem of convicting people who did it, who did a crime because there's much more -- there are many more dimensions I suggest to the problem in just that simple statement.
William I. Siegel: The conviction is only a means, let me say, to a larger end. And a larger end is the preservation of the peace and dignity of the Commonwealth for the good of everybody who resides in that Commonwealth.
Abe Fortas: And certain religious and moral values.
William I. Siegel: Well, this is inherent in the -- in our social structure. And I suppose the problem that these cases pose is -- why, I'll start again. There's an old aphorism. It's a principle of law as a matter of fact that it is better that 100 men -- guilty men go free than that one -- one innocent man to be convicted. And this aphorism expresses a point of view with which everybody is in agreement but it isn't a mathematical equation. There isn't an exact 100 to 1 ratio. It's an expression of a philosophy and the problem that's before this Court, it seems to me, is just how to keep the balance between the ultimate necessities of a civilized peaceful society and the constitutional rights of a specific defendant.
Hugo L. Black: Don't you think the Bill of Rights had something to do with making that balance?
William I. Siegel: Yes.
Hugo L. Black: Not any doubt is it, that they said that no person should be convicted whenever he had been compelled to give, why do we have to get into a --
William I. Siegel: Because --
Hugo L. Black: -- a question of a society.
William I. Siegel: Because --
Hugo L. Black: -- uses of the ideal civilization, when that's the issue before us?
William I. Siegel: Because the Bill of Rights --
Hugo L. Black: What that protects against?
William I. Siegel: The Bill of Rights only says that he shall not be compelled.
Hugo L. Black: That's right.
William I. Siegel: But the word compelled is not self-defining. What compelled means comes from this bench. Now, we -- for many, many years we're told by Your Honor's predecessors and I would say by a great majority of Your Honor's predecessors that compelled meant that you couldn't make a man talk by the exercise of process.
Hugo L. Black: By the what?
William I. Siegel: The exercise of process. You couldn't subpoena him into a court and subpoena on the pain of punishment make him talk. Nobody disagrees with that. And I take it that we are beginning to lift --
Hugo L. Black: But then here the main argument we have is whether without summoning him to come into Court and talk with that process --
William I. Siegel: Fine.
Hugo L. Black: -- he can be seized and detained --
William I. Siegel: Yes.
Hugo L. Black: -- and interrogated --
William I. Siegel: Yes.
Hugo L. Black: -- while he is in detention.
William I. Siegel: Now, Escobedo says --
Hugo L. Black: Whether that is -- whether there's any compulsion?
William I. Siegel: Escobedo says, as I understand it, Escobedo says that, when he asked for a lawyer or a lawyer asks for him to make him to -- a lapsus linguae -- to take from him a statement after the rejection of these requests is compulsion. If I get Your Honor's point of view, it is that you don't have to wait until he is in the accusatorial stage --
Hugo L. Black: I don't know what that is?
William I. Siegel: -- that when he's --
Hugo L. Black: I don't know what that is (Voice Overlap) --
William I. Siegel: Well, I --
Hugo L. Black: -- any more than the fact that a citizen --
William I. Siegel: May I venture the (Voice Overlap) --
Hugo L. Black: -- has been seized by authorities and kept with them against his will.
William I. Siegel: May I venture a definition?
Hugo L. Black: Yes.
William I. Siegel: The accusatorial stage is when the police have a prima facie case and it has become their duty, a magistrate or a commissioner being available, to bring him to that functionary for arraignment. This is a true accusatorial stage. But I have a question, if he is entitled, and Escobedo says he's entitled not to be questioned at that point, why isn't he entitled to be -- not to be questioned at the very point when he's under police restraint so as to stop the probability or even the possibility that by questioning the police will put him in the accusatorial stage? To me, there's a lack of logic in making this distinction between the investigative or investigatory process on the one hand and the accusatory stage on the other hand, because you don't reach so far as the participation of the arrestee is concerned, you don't reach the accusatory stage until you first had the investigatory stage. And it is wrong --
Earl Warren: But do we -- do we have the invest -- investigatory stage in this country? I had known that we could arrest people for investigation.
William I. Siegel: Well, I am using -- I am using the terminology of Escobedo which makes the distinction. You can ask people to come in and talk, no question --
Earl Warren: Yes, but --
William I. Siegel: -- about that and you don't have to invite them in with a lawyer.
Earl Warren: But on the question of the accusatory stage, wouldn't you say that the accusatory stage had commenced when a man found himself locked up in jail?
William I. Siegel: No.
Earl Warren: Why? Somebody has accused him or they wouldn't have put him in jail.
William I. Siegel: Well, somebody may suspect him, but they haven't accused him --
Earl Warren: Have they a right -- have they --
William I. Siegel: Accusation is they took (Voice Overlap) --
Earl Warren: Have they the right to sus -- put him in jail because they suspect him?
William I. Siegel: It's an old common law right as I understand it, to stop a person and detain him for a reasonable period of time for -- for discussion and investigation. I don't think this has ever been disputed.
Earl Warren: Has this Court ever said you could put -- put men in jail and hold them there during the investigation of the police unless the police arrest him for probable cause?
William I. Siegel: It's like many other things Your Honor, its relative. I think it's been recognized as a whole model code on the right to detain, it's in preparation. New York has passed the --
Hugo L. Black: What is that model code?
William I. Siegel: Sir?
Hugo L. Black: Is that in the Constitution?
William I. Siegel: No sir. No, sir but Your Honor --
Hugo L. Black: I had an idea that the model code so far as protecting people's rights against the Government are concerned, basically speaking had to be found in the Constitution.
William I. Siegel: I agree with you Your Honor, but may I say this --
Hugo L. Black: And that we long ago got over the idea that this country tried to adopt every old principle of the common law.
William I. Siegel: I agree with that, but may I also say that what we are talking about in everyone of these cases is a question of definition and what the Constitution means. Now, I know that the Constitution has been differently defined in different eras and I know also that we are in a period of the history of this Court where the changes in definition are rather accelerated, let me put it that way. But case by case, the question always is -- is man -- does man live alone or is he a member of this community? And doesn't the community have some rights under the Constitution? Now it maybe that what the community had --
Hugo L. Black: Well, nobody could agree with you on that more than I do.
William I. Siegel: Alright. Now then, -- then we always reach a question of the accommodation of these rights. The community must not for its own benefit take away any of the rights of the individual, but the individual's rights must not be defined beyond the point where they are necessary to protect him from oppression by the community.
Hugo L. Black: What -- would --
William I. Siegel: And if, from any point of view --
Hugo L. Black: Would it be wrong to sub -- would it be wrong to substitute for that, the idea that the individual rights should not be taken away from him any further than the Constitution properly defined requires instead of balancing?
William I. Siegel: Mr. Justice Black, it is with the greatest respect to you that I say this is a matter of semantics because (Voice Overlap) --
Potter Stewart: Of what?
William I. Siegel: Semantics, because the Constitution does not define, the Bill of Rights does not define what a man's rights in any given circumstances --
Hugo L. Black: That he shall not be compelled --
William I. Siegel: We have to come here.
Hugo L. Black: -- not to be compelled to be a witness against himself (Voice Overlap) --
William I. Siegel: We've always had to come --
Hugo L. Black: -- (Inaudible) the definition?
William I. Siegel: We've always had to come here to find out what compulsion meant. We didn't know -- well, let me -- I find Mr. -- I've always find -- found Mr. Justice Frankfurter to be not only a great stylist but a great student of the Constitution and it is for this reason --
Hugo L. Black: We agree on that.
William I. Siegel: Yes, I have no doubt. I have no doubt that despite your classic divergences of opinion in Adamson against California and others, cases you and Mr. Justice Frank -- Mr. Justice Frankfurter had the highest regard for each other. But it seems to me that the question in this case is not whether you should have a -- as a practical matter, an equivalent of the McNabb-Mallory Rule for the states, and not just exactly when the right to counsel applies although I think I'll give you an illustration which might almost drive us all to the point where he needs counsel. The minute he stopped and said, “Will you please come down to the station? We want to question you.” It is -- the question is and ought to remain what it has always been and what Mr. Justice Frankfurter said about it in Columbia. “The ultimate test remains that which has been the only clearly established test in Anglo-American courts for two hundred years, the test of voluntariness. Is the confession of the product of an essentially free and unconstrained choice by its maker? If it is, if he has willed to confess, it may be used against him. If it is not, if his will has been overborne and his capacity for self-determination critically impaired, the use of his confession offends due process.” Now, Mr. Justice Frankfurter wasn't talking about a mythical man. He wasn't talking about a (Voice Overlap) --
Hugo L. Black: He wasn't talking about the Fifth Amendment.
William I. Siegel: No, I think he was sir, (Voice Overlap) --
Hugo L. Black: Did he say so?
William I. Siegel: No, it wasn't involved there.
Hugo L. Black: He said due process, didn't he?
William I. Siegel: Yes. But the question here is whether the Due Process Clause -- the Fifth Amendment and the cons -- and the Sixth Amendment are going to be brought in under the Fourteenth Amendment and even independently there still remains a question.
Abe Fortas: Mr. Siegel --
William I. Siegel: Yes, sir.
Abe Fortas: May I ask you this question in view of your long experience. There have been references many times and some made by (Voice Overlap) of this Court to the effect that -- that if lawyers were brought in at the -- at an early stage, pretrial stage, they would always advise the person under -- in custody not to say anything. Now, there are instances however, where lawyers are -- who represent persons under arrest or in custody, tell their clients that they ought to plead guilty. Is that -- in your experience, does that -- does that occur quite frequently or do most of the people who plead guilty, that most of the people that plead guilty not represented by counsel?
William I. Siegel: (Inaudible), we have this right, we've had this right to counsel long before it became a pressing question in Betts against Brady or Powell against Alabama or Gideon or any of it.
Abe Fortas: So that the guilty pleas are entered after consultation with counsel.
William I. Siegel: Oh, yes.
Abe Fortas: And are guilty pleas rather frequent in your experience?
William I. Siegel: Oh, yes. We couldn't dispose off the volume of our business if we didn't have 85 or 90% pleas of guilty.
Abe Fortas: So that let's say 85 to 90 -- 85 or 90% of the instances there are defendants or persons under arrest and their lawyers do tell them to plead guilty.
William I. Siegel: But of course, Mr. Justice Fortas, this is after the lawyer has learned of the strength of the people's case and I don't think this has any relationship whatever to the problem of the lawyer talking to the defendant at the time of arrest or accusatorial stage.
Abe Fortas: That's exactly what --
William I. Siegel: Because in my experience and I have dealt with hundreds of lawyers who specialize in the criminal practice, it is a rather obvious indeed to whatever if he comes into the police station, say to his client, “Now you go and cooperate with the District Attorney." Every one of them and of course there are exceptions but they only prove and test the rules. Every one of them will say to his client, and how he will say it, it depends only on whether he's a purist or he uses slang or not. But in -- actually, he will say to them either to button your lip, don't talk or shut up or anything like that --
Abe Fortas: Well, I understand --
William I. Siegel: He will dry up this fountain of possible evidence.
Abe Fortas: Yes. But presently in our experience up to this point I suppose is based on those people who do have lawyers at that stage.
William I. Siegel: Which stage Your Honor?
Abe Fortas: At the investigatorial or accusatorial stage.
William I. Siegel: And may I ask what Your Honor's experience had been?
Abe Fortas: Well no, I'm --
William I. Siegel: I understood you say your experience.
Abe Fortas: No. No, I didn't say that.
William I. Siegel: I'm sorry.
Abe Fortas: I said that our experience, experience of our legal process has been with limited groups of person or limited numbers of persons who have counsel at that early stage, isn't that right? That is to say --
William I. Siegel: That's relatively right.
Abe Fortas: -- that most people don't have counsel at that stage.
William I. Siegel: That's right. That's relatively right, very right.
Abe Fortas: Now, so that -- and that -- and I suppose there's not a coincidence between the number of people who plead guilty in the number -- and the number of people who have counsel in the investigatorial or accusatorial stage.
William I. Siegel: I know Your Honor. They may plead guilty because their conscience bothers them. They may plead guilty because they have decided that for one reason or another including perhaps the moral reasoning, there's better off. They may plead guilty because the District Attorney offers them a quid pro quo. There are many reasons why a man pleads guilty. But certainly, it is not a fact that they have been put in the possession -- in the position of pleading guilty only because when they were brought in the police station they had no counsel and just give --
Abe Fortas: Oh, I understand that. I wasn't making that point.
William I. Siegel: They must give --
Abe Fortas: I wasn't making that point at all. I would have --
William I. Siegel: Then I misunderstood you (Voice Overlap) --
Abe Fortas: -- doing really was trying to ask about -- I was trying to ask the benefit of your experience with respect to this statement that most of the -- so many people are now accepting without any thought and that is to say that lawyers would practically always advise their client not to say anything.
William I. Siegel: I believe.
Abe Fortas: Alright, and maybe that that has to be broken down into two parts. One is, what the lawyer's advice to the client is before the lawyers look into the case. The other is what is the lawyer's advice to the client after the lawyers looked into the case. And to my mind there is a question as to whether if a lawyer as he frequently does on the basis of what you said tells a client to plead guilty, what's -- must we assume therefore -- must we -- how do we reconcile that fact --
William I. Siegel: I don't think that (Voice Overlap) --
Abe Fortas: -- that the statement that the lawyer would always tell the client to button his lip as you put it.
William I. Siegel: I don't think there's any contradiction at all because a lawyer advises his client to plead guilty after he's talked to the District Attorney. And a fair District Attorney will say to him, “Now look, this is what I have. I have this witness who'd testify to so and so. I have a statement from your client, do you want to see it?” I let people see statements. And as a matter of fact we now have in New York a statutory provision, Section 813 (f) of our Code that if the District Attorney intends to offer a confession and evident on the trial, he must give reasonable notice to the defendant before the trial and the defendant has the right to a pretrial hearing as to the issue of voluntariness.
Abe Fortas: But would it cripple the law? Would it -- would it handicap law, materially handicap law enforcement if the person who was under arrest started talking to the police only after his counsel had talked to the state's attorney.
William I. Siegel: Based on (Voice Overlap) --
Abe Fortas: I'm asking of (Voice Overlap) your observation?
William I. Siegel: -- based on my experience, Your Honor.
Abe Fortas: Yes.
William I. Siegel: While of course, there will always be exceptions, it is my honest belief that a warning to a prospective defendant in the police station of bringing a lawyer in the manifold difficulties, practical difficulties, and those (Inaudible) and obvious that this will dry up the -- practically the whole stream of confession. And I -- it's been put this way, if you want to equalize the defendant and the police, maybe you ought to do it. But if you want to preserve the rights of an individual, I think this Court should be careful as to how it defines its right -- his rights so as not to prejudice the total lives of the total community.
Earl Warren: Thank you Mr. Siegel.